IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: KELLY S. BALLENTINE                :   No. 73 MAP 2015
MAGISTERIAL DISTRICT JUDGE                :
DISTRICT COURT 02-2-01 SECOND             :   Appeal from the Order of the Court of
JUDICIAL DISTRICT LANCASTER               :   Judicial Discipline at No. 7 JD 2013
COUNTY                                    :   dated August 4, 2015
                                          :
                                          :
APPEAL OF: KELLY S. BALLENTINE,           :
MAGISTERIAL DISTRICT JUDGE                :


                                     ORDER


PER CURIAM                                          DECIDED: February 16, 2016
      AND NOW, this 16th day of February 2016, the Order of the Court of Judicial

Discipline is AFFIRMED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.